       Case 1:15-cv-02739-LAP Document 181 Filed 10/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA
S.A.U. and PETERSEN ENERGÍA,
S.A.U.,

                     Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF
S.A.,
                                               Nos. 15 Civ. 2739 (LAP)
                     Defendants.                    16 Civ. 8569 (LAP)

                                                            ORDER

ETON PARK CAPITAL MANAGEMENT,
L.P., ETON PARK MASTER FUND,
LTD., and ETON PARK FUND, L.P.,
                     Plaintiffs,
-against-
ARGENTINE REPUBLIC and YPF
S.A.,
                     Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

      The Court has reviewed Defendants’ requests for the issuance

of letters rogatory (dkt. nos. 175, 178 in 15 Civ. 2739).                   The

Court will permit issuance of the letters rogatory but, by doing

so,   does   not   make   any   finding   as    to   the   necessity   of   the

information requested.

      Moreover, the Court is in receipt of Plaintiffs’ letter dated

October 5, 2020 (dkt. no. 180 in 15 Civ. 2739) noting what they


                                     1
         Case 1:15-cv-02739-LAP Document 181 Filed 10/06/20 Page 2 of 2



characterize as Defendants’ slow pace of document production.

Given the age of this case, the Court will be reluctant to extend

the current discovery schedule absent unforeseen and unforeseeable

circumstances.      The Court is also hopeful that, given the quality

of counsel for both sides, motions to compel will not be necessary.

SO ORDERED.

Dated:       New York, New York
             October 6, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
